 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
     Email: rpocker@bsfllp.com
 5
 6   Attorneys for Defendant
      THIEN DINH LE
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                    )
12                                                )
                           Plaintiff,             )       Case No.: 2:18-cr-00322-APG-BNW
13                                                )
     v.                                           )
14
                                                  )
15   THIEN DINH LE,                               )
                                                  )
16                         Defendant.             )
17                                                )

18
            STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
19                               (First Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant THIEN
21   LE, by and through his attorney (Richard J. Pocker, Esq. of the law firm of Boies Schiller
22   Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter, “the
23   Government”), by and through its attorney (Assistant United States Attorney Kevin Schiff,
24   Esq.), that the Sentencing Hearing in the present case be continued to a date not more than sixty
25   (60) days from the present date set for sentencing, February 3, 2020.
26          This Stipulation is entered into for the following reasons:
27          1.      The present case is currently set for sentencing on February 3, 2020. The
28   Presentence Investigation Report was disclosed on December 6, 2019, in anticipation of the


                                                      1
 1   prior February 4th sentencing hearing. (The Court recently advanced the sentencing hearing by
 2   one day from its originally scheduled date.) Objections to the Presentence Investigation Report
 3   were filed on January 14, 2020, in accordance with the Court’s order approving a stipulation
 4   between the parties.
 5           2.     Given the recommendations of the Presentence Investigation Report, and given
 6   the unanticipated complexity of some of the differences between the parties as to calculation of
 7   the appropriate Sentencing Guideline range for the present case and the applicability of the
 8   statutory “Safety Valve” provisions to Defendant LE’s situation, an extension of the sentencing
 9   date is hereby requested to and including a date no later than sixty (60) days after February 3,
10   2020.
11           3.     In addition to the unresolved objections to the Presentence Investigation Report,
12   Defendant LE intends to file a Sentencing Memorandum to assist the Court in determining the
13   appropriate sentence to impose. The Government also contemplates filing a memorandum
14   setting forth its sentencing arguments, or other suitable pre-sentencing filings. The parties
15   contemplate that the sentencing memoranda will be on file 14 days prior to the date of the new
16   sentencing hearing.
17           4.     Defendant LE is presently detained pending sentencing, and does not object to
18   this extension and continuance given the importance of resolving differences between the U.S.
19   Probation office, the Government and Defendant LE regarding “safety valve eligibility” and
20   other Sentencing Guidelines issues. In fact, granting the present Stipulation will enable him to
21   more adequately prepare for what is anticipated to be a potentially complicated sentencing
22   hearing. Recent correspondence from Defendant LE also indicates that he wishes to explore
23   other potential motions relative to the plea agreement between the parties, and that a delay is
24   necessary with respect to the gathering of additional materials for extenuation and mitigation.
25           5.     The additional time requested herein is not sought for purpose of delay, but
26   merely to allow counsel sufficient time within which to complete efforts relevant to making
27   their respective sentencing presentations, in this unexpectedly complicated case. The requested
28   extension, in light of the February 3, 2020 sentencing date, will insure that the parties’


                                                      2
 1   preparation is not adversely affected as to disposition of objections to the Presentence
 2   Investigation Report and other matters to be addressed at the sentencing hearing.
 3          6.      This is the first request to continue the sentencing hearing in the present case.
 4          DATED this 28th day of January, 2020.
 5   BOIES SCHILLER FLEXNER LLP                            NICHOLAS A. TRUTANICH
                                                           United States Attorney
 6
 7   By: /s/ Richard J. Pocker                             By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                               KEVIN SCHIFF, ESQ.
 8      Counsel for Thien Dinh Le                             Assistant United States Attorney
 9
10
                                                 ORDER
11
            Based on the pending Stipulation of counsel, and good cause appearing,
12
            IT IS HEREBY ORDERED THAT the sentencing hearing in the present case be
13
     continued to Monday, April 27, 2020 at 9:30 a.m. in courtroom 6C.
14
                                                   DATED this 30th day of January, 2020.
15
16
                                                   ____________________________________
17                                                 UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                     3
